DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because the “black box” elements of figures 2-7 are not descriptively labeled.  The structural elements are merely labeled with identifying numbers. Since these elements are not illustrated as well-known graphical representations, Applicant is required to provide descriptive labels or suitable meaningful legends under 37 CFR § 1.83 (a) and 1.84 (o).  Correction is required.

The drawings are objected to because: 
Item 4 is not mentioned in the description portion describing figure 1.  At least the portion on page 12 mentioning “cloud computing technology” should mention “cloud 4” as is referred to only much later in the disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 uses the abbreviation “AI” which should be expressly “Artificial Intelligence (AI)”

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the ”receiving module”, “processing module”, and “output module” in claims 1 and 17, 
the “communication module” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “classification processing in which a type of a scenario where a user of the personal sound device is located is determined”.   It is unclear what the difference is between a scenario and a “type of scenario”.  A scenario is generally a classification in itself.  Perhaps “classification processing in which a scenario type of a current scenario where a user of the personal sound device is located is determined” could be used.
Claims 11 and 17 are rejected in an analogous manner.  
Claims 2-10, 12-16, 18, and 19 are rejected as inheriting the problems as above.

Claim 5 states “optionally, each of the items of processing is performed by the processing module using a model related thereto” which is unclear.  Perhaps claim 5 could be stated as “at least one of the following items of processing: cepstrum analysis or a model related thereto, voiceprint recognition or a model related thereto, and keyword and/or key sound detection or a model related thereto.5”

Claim 11 refers to a “remote server”.  It is unclear what this server is remote to.
Claim 17 is rejected in an analogous manner.
Claims 12-16, 18, and 19 are rejected as inheriting the problems as above.

Regarding claim 17, the end portion states “wherein the sound processing apparatus uses the sound processing model created in the remote server to comprehensively process the audio signals of the one or more sounds acquired by the personal sound device to generate a filtered audio signal, so that undesired sounds in the one or more sounds are at least partially filtered out, and desired sounds in the one or more 15sounds are let through”.  It is unclear what the difference is between this portion and the portions already mentioned regarding the processing module.  It is unclear if this portion is redundant or it is intending to describe a second processing.  
Regarding claim 17, the end portion includes “a filtered audio signal”.  It is unclear if this is the same filtered signal as stated previously or another filtered audio signal.

Claim 18 recites the limitation "the sound processing module".  There is insufficient antecedent basis for this limitation in the claim.  Previously there was mentioned a “sound processing model” and a “processing module”.  It is unclear if this was intended to be one of these.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps of a signal processing model creation process which may be a mental process.  Regarding the first two steps, a human could look to a table of room/environment characteristics compared to a view of a current location to identify where a sound device is located and also determine desired sounds for that identification as a simple mental evaluation/judgement.  Regarding the third step, a human could take the evaluations from the first two steps and decide how filter the sounds (such as reducing level or combining with an anti-phase signal) and the degree to which certain undesired sounds should be filtered or desired sounds left unaffected/amplified by the filtering. 
This judicial exception is not integrated into a practical application because the claimed steps are to portions of a method of creating a model.  The model is not put into use and no actual audio is processed.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are stated, only creation steps.  Although the preamble states “with a computing device”, the body of the claim never refers to this device to incorporate it into the steps.  All of the claimed steps may be mental process steps.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meacham et al. (US 9886954 B1).

Regarding claim 1, Meacham discloses a sound processing apparatus (see at least figures 1, 2, and 4) used in a personal sound device (at least 290 of figure 2), the sound processing apparatus comprising:
a receiving module (at least mic 210 of figure 2) configured to receive audio signals of one or more sounds acquired by the personal sound device, wherein the one or more sounds comprise at least ambient sounds (205) around the personal sound device;
a processing module (at least 230 of figure 2, 410 and 420 of figure 4) configured to use a sound processing model to perform:
classification processing (via 425) in which a type of a scenario where a user of the personal sound device is located is determined based on the audio signals (figure 6, steps 602 and 604, determine action set, see example of column 3 lines 36 to 67, determine that siren really is moving toward user on a corner); 
identification processing in which each of the one or more sounds is identified as a desired sound or an undesired sound based on the determined type of the scenario (step 604, column 3 lines 36 to 67, decide user needs to hear siren); and
filtering processing (at least filters 110L and 110R) in which filtering configuration is performed based on a result of the identification processing, and the audio signals are filtered based on the filtering configuration, so that undesired sounds in the one or more sounds are at least partially filtered out, and desired sounds in the one or more sounds are let through (column 4 lines 21-31, step 606, column 3 lines 36 to 67, change sound settings to allow hearing surroundings when siren coming toward user); and
an output module (250) configured to output the filtered audio signals, so as to provide same to the user.

Regarding claim 2, Meacham discloses wherein the sound processing model comprises one or more machine learning-based models (column 2 lines 64 to column 3 line 67).

Regarding claim 3, Meacham discloses wherein the sound processing model comprises: 
a first trained machine learning model (for performing step 602); 
a second trained machine learning model (for performing step 604); and 
a third trained machine learning model (for performing step 606), wherein the processing module is further configured to: 
use the first trained machine learning model to perform the classification processing on the audio signals, to output the type of the scenario (step 602, see first and second hierarchical levels, column 2 lines 64 to column 3 line 67); 
use the second trained machine learning model to perform the identification processing based on the output of the first trained machine learning model, to output each of the one or more sounds as a desired sound or an undesired sound (step 604, see third hierarchical level, column 2 lines 64 to column 3 line 67); and 
use the third trained machine learning model to perform the filtering processing based on the output of the second trained machine learning model, to output the filtered audio signals (step 606, see third hierarchical level, column 2 lines 64 to column 3 line 67, also see column 23 lines 36 to 55).

Regarding claim 4, Meacham discloses wherein the first trained machine learning model, the second trained machine learning model, and the third trained machine learning model are combined into one or more hybrid machine learning models (the context aware hearing optimization engine (CAHOE) mentioned in column 2 lines 64 to column 3 line 67).

Regarding claim 5, Meacham discloses wherein:
the processing module is configured to determine each sound as a desired sound or an undesired sound through at least one of the following items of processing: cepstrum analysis, voiceprint recognition, and keyword (column 1 lines 64 to column 2 line 18) and/or key sound detection; and
optionally, each of the items of processing is performed by the processing module using a model related thereto (optional steps not relied upon).

Regarding claim 6, Meacham discloses wherein the sound processing apparatus further comprises:
a communication module (such as 342 or 344 of figure 3, see column 10 lines 1-5) configured to be communicatively connected to an external electronic device (servers for cloud 130, column 4 lines 7-21 and column 19 lines 40-58) located outside the personal sound device, so as to exchange information with an audio application (at least knowledge base 150) of the external electronic device.

Regarding claim 10, Meacham discloses  wherein at least one of the receiving module, the processing module, and the output module are implemented by one or more Al chips (column 8 lines 434 to column 9 line 2).


Regarding claim 11, Meacham discloses a method of creating a sound processing model with a computing device, the computing device arranged in a remote server (servers for cloud 130 of figure 1, column 4 lines 7-21, column 10 lines 1-5, and column 19 lines 40-58) and the sound processing model for processing audio signals of one or more sounds acquired during use of a personal sound device, the method comprising:
performing a first creation process in which the sound processing model determines (note models may be trained or embodied in cloud 130, column 4 lines 7-21, column 10 lines 1-5, and column 19 lines 40-58), based on the audio signals, a type of a scenario where a user of the personal sound device is located  (figure 6, steps 602 and 604, determine action set, see example of column 3 lines 36 to 67, determine that siren really is moving toward user on a corner);
performing a second creation process in which the sound processing model determines each of the one or more sounds as a desired sound or an undesired sound based on the determined type of the scenario (step 604, column 3 lines 36 to 67, decide user needs to hear siren); and
performing a third creation process in which the sound processing model performs filtering configuration and performs filtering based on the filtering configuration on the audio signals, so that undesired sounds in the one or more sounds are at least partially filtered out, and desired sounds in the one or more sounds are let through (column 4 lines 21-31, step 606, column 3 lines 36 to 67, change sound settings to allow hearing surroundings when siren coming toward user).

Regarding claim 12, Meacham discloses further comprising:
training one or more machine learning-based models in the first to third creation processes (column 19 lines 40-58).

Regarding claim 13, Meacham discloses further comprising:
performing first training (column 2 lines 64 to column 3 line 67) on a machine learning-based model to obtain a first trained machine learning model, and using the audio signals as an input in the first training process to generate an output representing the type of the scenario (for step 602, see first and second hierarchical levels, column 2 lines 64 to column 3 line 67);
performing second training (column 2 lines 64 to column 3 line 67) on a machine learning-based model to obtain a second trained machine learning model, and using an output of the first trained machine learning model as an input (see hierarchy levels,  column 2 lines 64 to column 3 line 67) in the second training process to generate an output representing that each of the one or more sounds is the desired sound or the undesired sound (for step 604, see third hierarchical level, column 2 lines 64 to column 3 line 67); and
performing third training (column 2 lines 64 to column 3 line 67) on a machine learning-based model to obtain a third trained machine learning model, and using an output of the second trained machine learning model as an input (see hierarchy levels, column 2 lines 64 to column 3 line 67). in the third training process to output the filtered audio signals (step 606, see third hierarchical level, column 2 lines 64 to column 3 line 67, also see column 23 lines 36 to 55).

Regarding claim 14, Meacham discloses wherein the first trained machine learning model, the second trained machine learning model, and the third trained machine learning model are combined into one or more hybrid machine learning models (the context aware hearing optimization engine (CAHOE) mentioned in column 2 lines 64 to column 3 line 67).


Allowable Subject Matter
Claims 7-9 and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/           Examiner, Art Unit 2654       

/PAUL KIM/           Primary Examiner, Art Unit 2654